Citation Nr: 1331981	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  06-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for bilateral hearing loss for the period prior to March 14, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from February 1969 to August 1971.  His decorations and awards include the Purple Heart Medal, the Air Medal, and the Combat Infantryman Badge.

This matter is before the Board from a January 2008 rating action which granted service connection for left ear hearing loss only, assigning an initial non-compensable evaluation effective from August 15, 2007.  In a September 2008 rating action, an initial 30 percent evaluation was granted for bilateral hearing loss effective from August 15, 2007.  In a March 2013 rating action, the RO assigned a 40 percent rating, effective March 14, 2013.  Because the increase in the evaluation of the Veteran's bilateral hearing loss disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in October 2012 when it was remanded for further development.  The requisite VA examination was conducted and a Supplemental Statement of the Case (SSOC) was issued in March 2013.  There has been substantial compliance with the actions requested in the Board Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required). 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

As noted in the Board's previous Remand, the issue of entitlement to special monthly compensation has been raised by the record (August 2012 brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue remains unadjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in November 2007 show that the Veteran had level V hearing in his right ear and level VIII hearing in his left ear.

2.  The results of VA audiometric tests conducted on March 14, 2013, show that the Veteran had level VI hearing loss in his right ear and level IX hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for bilateral hearing loss for the period prior to March 14, 2013, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) (2013).  Here, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim at this time.  All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations in November 2007, May 2012, November 2012, and March 2013, as well as statements from the Veteran and his representative.  The adequacy of each of the VA examination reports is discussed in the decision, below.  The record also includes a notation that the Veteran receives benefits from the Social Security Administration (SSA).  An attempt was made to obtain relevant records from SSA; however a negative response was received from SSA in January 2006.  Thus, further attempts to obtain these records would be futile making remand for this purpose unnecessary.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).  A remand for further development of this claim would serve no useful purpose.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

By way of the September 2008 rating decision, the RO granted the initial 30 percent evaluation for the bilateral hearing loss effective from August 15, 2007.  In a March 2013 rating action, the RO assigned a 40 percent rating, effective March 14, 2013.  The Veteran's hearing loss has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent prior to March 14, 2013, or in excess of 40 percent thereafter for the Veteran's bilateral hearing loss. 

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on a table, and the result for each ear is plotted on another table to determine overall hearing impairment.  Tables VI, VIA, and VII are provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on pure tone threshold average and speech discrimination.

% of
discrim-
ination
Pure tone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on pure tone threshold average.

Pure tone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85.

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Here, the evidence available for review as to the audiological findings related to the Veteran's hearing loss throughout the course of this appeal and for the year prior to his August 2007 claim includes November 2007, May 2012, November 2012, and March 2013 VA examination reports.  Each is discussed in turn, below.  The remaining evidence includes the December 2006 clinical notation showing initial complaints of hearing loss and a referral to the audiological clinic for consultation, as well as subsequent hearing aid consultations and fittings.  Findings pertinent to the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered, which is required to decide this claim, are found only in the VA examination reports.

In November 2007, the Veteran's pure tone thresholds, in decibels, as noted in the VA examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
70
85
LEFT
35
85
100
115+

Again, pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  In November 2007, therefore, pure tone threshold average on the right was 58, and on the left was 84.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear, and 56 percent in the left ear.  The mechanical application of the above results compels a numeric designation of V in the right ear and VIII in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a 30 percent rating under Table VII, which was assigned as the initial disability rating for the Veteran's hearing loss.  

The Veteran was again afforded VA examination in May 2012, however, his hearing acuity could not be tested at that time due to excessive cerumen in both ears.  The examiner recommended an ear cleaning and reexamination.

In November 2012, the Veteran's was again afforded VA examination, which does include pure tone thresholds findings.  However, the VA examiner indicated that the test results were not valid for rating purposes, because left tympanogram was "Type B, which is indicative of middle ear involvement."  The examiner recommended that the Veteran see an ear, nose and throat specialist for examination.  

The Veteran was reexamined in March 2013, the results of which were noted as valid for rating purposes.  In March 2013, the Veteran's pure tone thresholds, in decibels, as noted in the VA examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
75
80
85
LEFT
75
90
100
105+

In March 2013, therefore, pure tone threshold average on the right was 74, and on the left was 92.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear, and 44 percent in the left ear.  The mechanical application of the above results compels a numeric designation of VI in the right ear and IX in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a 40 percent rating under Table VII, which was assigned as of the date of this examination.  The Board notes that 38 C.F.R. § 4.86(a) applies with regard to this evaluation, as puretone thresholds at each of the four specified frequencies is at 55 decibels or higher.  However, the results do not change.  Puretone threshold average of 74 on the right and 92 on the left results in a numeric designation of VI in the right ear and IX in the left ear under Table VIA as well (38 C.F.R. § 4.85).  Thus, a 40 percent rating is appropriate as of this examination date utilizing both Table VI and Table VIA.

The Board recognizes that the May 2012 and November 2012 were not adequate for rating purposes, and they were not used in this analysis.  The Veteran, however, was provided audiological examinations in November 2007 and March 2013 that were adequate.  VA regulation requires an examination including a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and without the use of hearing aids.  38 C.F.R. § 4.85(a).  These requirements are met in the VA examinations utilized in this analysis.  The Board again notes that this evaluation is purely according to a prescribed mechanical formula.  In such a case, there can be no question as to whether hearing loss more nearly approximates the disability picture of the next higher rating.  See 38 C.F.R. § 4.7.  

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  When examined as a whole, the medical evidence of record shows that the staged ratings presently assigned are in fact warranted in this case.  There is, however, no evidence that the assigned 30 percent rating is less than adequate prior to March 14, 2013, or that a rating in excess of the Veteran's presently assigned 40 percent rating since March 14, 2013, is warranted.  

Finally, the Veteran's hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization that would warrant an extraschedular evaluation for the Veteran's bilateral hearing loss.  Here, initially the Board notes that the Veteran is in receipt of a rating recognizing his unemployability to a certain date, followed by a schedular combined 100 percent disability rating through the present, which compensates him for the total impact of his service connected disabilities on his employment capabilities.  Moreover, with regard to the bilateral hearing loss disability alone, the rating criteria contemplate his disability and are thus adequate to evaluate this claim, so referral is not warranted.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the VA examination reports contain a detailed description of the Veteran's subjective complaints.  The November 2007 examiner noted that the situation involving the greatest difficulty for the Veteran is conversation.  The March 2013 examiner noted that the functional impact of the Veteran's bilateral  hearing loss are mainly communication based.  Comprehension of speech and resort to lip-reading was noted.  The examiner also reported that the Veteran would have difficulty hearing on the phone, and the conversational difficulty would increase in noisy situations.   Although the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects of bilateral hearing loss that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed the evaluations assigned.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of what is presently assigned for bilateral hearing loss at any stage.  When the results of his VA examinations are charted in Table VII (and VIIA as appropriate), the result falls within the criteria for a rating of no more than 30 percent disabling for the period prior to March 14, 2013, and no more than 40 percent thereafter.  Therefore, the Veteran's claim must be denied.


ORDER

An initial evaluation in excess of 30 percent disabling for bilateral hearing loss for the period prior to March 14, 2013, and in excess of 40 percent thereafter, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


